DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 03-11-2021.  It is noted that claims 14 and 15 are withdrawn, although they are not annotated as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer ‘066 (US 2012/0010066 A1).
Regarding claim 1, Fischer ‘066 teaches a printing sol (¶ [0063], [0064], [0103]-[0105]) comprising:
solvent(s) (¶ [0084]-[0085], [0095])
nano-sized crystalline zirconia particles in an amount from 30 to 90 wt.-% with respect to the volume of the sol, the average primary particle size of the nano-sized crystalline zirconia particles being in a range up to 50 nm (¶ [0032], [0058]-[0064], [0094])
a first monomer being a polymerizable surface modification agent represented by formula A-B, with A being capable of attaching to the a surface of the nano-sized crystalline zirconia particles and B being a radiation curable group (¶ [0021]-[0030], [0035]-[0053], [0091]-[0092])
optionally a second monomer, the second monomer comprising at least one radiation curable moiety but no acidic or silane group(s) (This limitation is optional)
photoinitiator(s) (¶ [0031], [0055]-[0057], [0093]) 
wherein the solvent(s), the nano-sized crystalline zirconia particles, the first monomer, optionally the second monomer, and the photoinitiator(s) form a sol (¶ [0063], [0064]).
Fischer ‘066 does not recite the amount of nano-sized crystalline zirconia particle being 2 to 25 vol.-%.  However it appears that the disclosed wt.-% would align with the claimed vol.-%, as described in Applicant’s specification at pages 4 and 34.  Page 4 of Applicant’s specification states, “nano-sized crystalline zirconia particles in an amount from 2 to 25 vol.-% with respect to the volume of the printing sol or 20 to 70 wt.-% with respect to the weight of the printing sol.”  As such, Fischer ‘066’s disclosure of 30 to 90 wt.-% would be fully encompassed by Applicant’s wt.-% range.  Also, in one example, Fischer ‘066 describes a composition with a filler level of 37% vol.-% and 77 wt.-% (¶ [0106], [0108]).  One of ordinary skill in the art would reasonably expect that a lower filler level, such as 30 wt.-%, would likely fall in applicants claimed range of vol.-%.  Further, Fischer ‘066 suggests that the composition should be adjusted to achieve a desired viscosity range for forming (¶ [0097]-[0103]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 2, Fischer ‘066 further teaches the printing sol is characterized by the sol having a viscosity of less than 500 mP*s at 23°C (¶ [0097] - wherein the disclosed range overlaps the claimed range).  The remaining limitations are optional.
Regarding claim 3, Fischer ‘066 further teaches the polymerizable surface modification agent represented by formula A-B is characterized by:
A comprising an acidic group or a silane group (¶ [0021]-[0029], [0035], [0038]-[0040])
B comprising a vinyl group (¶ [0052])
being present in the sol in an amount from 2 to 30 wt.-% with respect to the weight of the sol (¶ [0021], [0030], [0091]-[0092]).
Regarding claim 4, Fischer ‘066 further teaches the nano-sized zirconia particles are characterized by:
comprising ZrO2 in an amount of 70 to 100 mol-% (¶ [0060]-[0061])
comprising a stabilizer selected from Y2O3, CeO2, MgO, CaO, La2O3, or a combination thereof in an amount of 0 to 30 mol-% (¶ [0060]-[0061], [0108]).
The remaining limitations are optional.  It is noted, however, that Fischer ‘066 discloses utilizing HfO2, CeO2, MgO, CaO, La2O3, and Al2O3, but it discloses amounts in wt.-% rather than mol-% as claimed (¶ [0060], [0061]).
Regarding claim 5, Fischer ‘066 further teaches the photoinitiator is characterized by:
comprising a moiety selected from benzophenone, xanthone, quinon, benzoin ether, acetophenon, benzoyl oxime or acyl phosphine (¶ [0055])
being present in the sol in an amount from 0.01 to 3 wt.-% with respect to the weight of the sol (¶ [0031], [0057], [0093]).

Regarding claim 6, Fischer ‘066 further teaches the solvent is characterized by:
having a boiling point above 70°C (¶ [0085])
having a molecular weight from 25 to 300 g/mol (¶ [0085] - wherein multiple species listed fall in the claimed range).
The remaining limitation is optional.
Regarding claim 7, Fischer ‘066 further teaches the sol further comprises inhibitor(s) in an amount from 0.001 to 0.5 wt.-% with respect to the weight of the sol (¶ [0068]).
Regarding claim 8, Fischer ‘066 further teaches the printing sol is characterized by:
the solvent in an amount from 25 to 70 wt.-% (¶ [0085])
one or more of the first monomer and the second monomer present in an amount totaling from 2 to 30 wt.-% (¶ [0021], [0030], [0091], [0092])
the photo-initiator in an amount from 0.001 to 3 wt.-% (¶ [0031], [0057], [0093]);
wt.-% and vol.% with respect to the weight or volume of the printing sol.
	As also described for claim 1 above, Fischer ‘066 does not recite the amount of nano-sized crystalline zirconia particle being 2 to 25 vol.-%.  However it appears that the disclosed wt.-% would align with the claimed vol.-%, as described in Applicant’s specification at pages 4 and 34.  Page 4 of Applicant’s specification states, “nano-sized crystalline zirconia particles in an amount from 2 to 25 vol.-% with respect to the volume of the printing sol or 20 to 70 wt.-% with respect to the weight of the printing sol.”  As such, Fischer ‘066’s disclosure of 30 to 90 wt.-% would be fully encompassed by Applicant’s range.  Also, in one example, Fischer ‘066 describes a composition with a filler level of 37% vol.-% and 77 wt.-% (¶ [0106], [0108]).  One of ordinary skill in the art would reasonably expect that a lower filler level, such as 30 wt.-%, would likely fall in applicants claimed range of vol.-%.  Further, Fischer ‘066 suggests that the composition should be adjusted to achieve a desired viscosity range for forming (¶ [0097]-[0103]).  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 16, Fischer ‘066 further teaches B is selected form an acryl group and a methacryl group (¶ [0052]).
Regarding claim 17, Fischer ‘066 further teaches the solvent is characterized as having a boiling point above 150°C (¶ [0085]).

Response to Arguments
Applicant's arguments filed 03-11-2021 have been fully considered but they are not persuasive. 
Arguments are summarized as follows:  Fischer does not inherently teach the claimed vol% of nano-sized crystalline zirconia particles of up to 50 nm in average size in the printing sol.  If volume % and weight % are correlated, as suggested in the Office action, then one may assume that maximum volume % is correlated to the lowest weight range, and the lowest volume % is correlated to the maximum weight range.  Applying this concept to Fischer, 20 nm particle size would correspond to 90 wt%.
Response:  Firstly, the rejection did not rely on a pure inherency argument, but made a reasoned obvious rejection.  Secondly, it is unclear why the Applicant is alleging an inverse relationship between weight % and volume %.  Logically, for particles of a given size, weight % and volume % would have a direct correlation rather than an inverse correlation (e.g., more stuff equals more weight and more volume).  Further, Fischer discloses a potential range of particle sizes and a potential range of weight %, but it does not necessitate that one disclosed range directly limits the other disclosed range.  That is, Fischer does not preclude including 20 nm zirconia at 30 wt%.  In the example noted in the rejection, Fischer utilizes 37 vol% zirconia filler, which is shown at being included at 77 wt% (¶ [0106], [0108]).  If there were an essentially .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741